ORDER DENYING IMMEDIATE REVIEW
This matter comes before the Fort Peck Court of Appeals on a Motion to Stay Judgment Order Pending Appeal, filed on January 10, 2011, as well as a Notice of Appeal, filed on January 3, 2011, which we are treating as a request for interlocutory review and stay of trial.
Appellant Kara Red Dog is facing criminal charges in the Fort Peck Tribal Court Trial on the charges is imminent. In fact the trial was set for today January 11, 2011. The trial court postponed the trial due Appellant’s filing in the Court of Appeals.
*269Upon review of the Notice of Appeal and Motion to Stay and the law and procedures applicable to the case, the Court makes the following findings:
1. The relief sought here is interlocutory in nature and substance and the matter is not ripe for appeal. The jurisdiction, of this Court extends only to final orders and judgments of the Tribal Court II CCOJ Section 202.
2. The Motion to Stay the trial should be denied. This Court has no jurisdiction to grant the relief sought by Appellant. The issues of discovery, speedy trial and legal challenges to the charges are properly first addressed in the trial court. Appellant will then have a remedy of appeal.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Appeal be and the same is hereby denied as premature.
2. The Motion to Stay the Trial is denied.